Motion Granted; Order filed March 19, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00437-CV
                                   ____________

                        CITY OF HOUSTON, Appellant

                                         V.

    HOUSTON FIREFIGHTERS' RELIEF AND RETIREMENT FUND,
                           Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-02548

                                     ORDER

      This case is set for oral argument at 1:30 p.m. on March 25, 2015. On March
13, 2015, the parties notified this court that they had reached a potential agreement
to settle the issues on appeal, and requested that the appeal be abated for
completion of the settlement. The motion is granted. Accordingly, we issue the
following order.
      Oral argument scheduled March 25, 2015, is cancelled. The appeal is abated,
treated as a closed case, and removed from this court’s active docket until June 21,
2015. The appeal will be reinstated on this court’s active docket at that time, or
when the parties file a motion to dismiss the appeal or other dispositive motion.
The court will also consider an appropriate motion to reinstate the appeal filed by
either party, or the court may reinstate the appeal on its own motion.



                                       PER CURIAM



Panel consists of Justices Christopher, Donovan, and Wise.